IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FREDDIE CODY,                                : No. 138 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
MARK GARMAN,                                 :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.